UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) xAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, 2007 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the Transition period from to Commission file number 0-24634 TRACK DATA CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 22-3181095 (State or other jurisdiction of (I.R.S.Employer Identification No.) incorporation or organization) 95 Rockwell Place Brooklyn, New York 11217 (Address of principal executive offices) (Zip Code) (718) 522-7373 (Registrant's telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act:Common Stock, $.01 par value Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesx No Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. oYesxNo Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “Smaller Reporting Company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer oAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the Registrant's most recently completed second fiscal quarter.Based on the average bid and ask price of the Company's Common Stock on June 30, 2007 of $3.10 per share. $11,269,000 Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date. 8,392,000 shares of common stock, $.01 par value, as of February 29, 2008. DOCUMENTS INCORPORATED BY REFERENCE [SEE INDEX TO EXHIBITS] TABLE OF CONTENTS PART I ITEM 1. BUSINESS I-1 ITEM 1A. RISK FACTORS I-8 ITEM 1B. UNRESOLVED STAFF COMMENTS I-17 ITEM 2. PROPERTIES I-17 ITEM 3. LEGAL PROCEEDINGS I-18 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS I-18 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES II-1 ITEM 6. SELECTED FINANCIAL DATA II-2 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS II-3 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK II-11 ITEM 8. FINANCIAL STATEMENTS II-12 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES II-34 ITEM 9A(T). CONTROLS AND PROCEDURES II-34 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE III-1 ITEM 11. EXECUTIVE COMPENSATION III-3 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT III-7 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE III-8 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES III-9 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT CHEDULES IV-1 i PART I Disclosures in this Form 10-K contain certain forward-looking statements, including, without limitation, statements concerning the Company's operations, economic performance and financial condition. These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The words "believe," "expect," "anticipate" and other similar expressions generally identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. These forward-looking statements are based largely on the Company's current expectations and are subject to a number of risks and uncertainties, including, without limitation, changes in external market factors, changes in the Company's business or growth strategy or an inability to execute its strategy due to changes in its industry or the economy generally, the emergence of new or growing competitors, various other competitive factors and other risks and uncertainties indicated from time to time in the Company's filings with the Securities and Exchange Commission.
